    Case 16-30360      Doc 133      Filed 12/04/18 Entered 12/04/18 16:17:34       Desc Main
                                     Document     Page 1 of 4

This order is SIGNED.


Dated: December 4, 2018

                                                                                                   slo




                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF UTAH


     In re:
                                                    Bankruptcy Number: 16-30360
     BRETT JASON HAZLETT,
                                                    Chapter 7

                          Debtor.
                                                    Hon. Kevin R. Anderson



              ORDER GOVERNING SCHEDULING AND DEADLINES ON MOTION
                 FOR SUMMARY JUDGMENT (DOCKET NO. 126) SET FOR
                      HEARING ON JANUARY 4, 2019 AT 10:00 A.M.


          On November 13, 2018 the Court held a status conference on the United States Trustee’s

   Motion: (1) For the Cancellation of Attorney Fee Agreements Under 11 U.S.C. § 329 and Local

   Rule 2091-1; (2) For Sanction Under Local Rules 2090-3, 2091-1(a) and 5005-2(c); (3) For

   Sanctions and Other Relief Under 11 U.S.C. § 526; and Memorandum in Support (Docket No. 61)

   (the “UST’s Motion”) and the Debtor’s Motion for Sanctions and Memorandum in Support

   (Docket No. 27) (the “Debtor’s Motion”). Peter Kuhn appeared on behalf of the United States

   Trustee (the “UST”). Russell B. Weekes appeared on his own behalf and on behalf of Capstone



                                                1
 Case 16-30360       Doc 133     Filed 12/04/18 Entered 12/04/18 16:17:34            Desc Main
                                  Document     Page 2 of 4




Law, LLC (collectively “Weekes”). Tessa Santiago appeared on behalf of the Debtor, Brett Jason

Hazlett.

       Pursuant to the hearing, the Court entered an Order Re: Status Conference Held November

13, 2018 setting filing, response, and reply deadlines on Weekes’ Motions for Summary Judgment

and a hearing on the same for January 4, 2019 at 10:00 a.m. Despite the parties agreeing to certain

deadlines at the hearing on November 13, 2018 and agreeing to the hearing on January 4, 2019,

the following filings have complicated the hearing set for January 4, 2019:

       a. On November 20, 2018 Weekes filed a Notice of Withdrawal of the Motion for

           Summary Judgment as to the Debtor’s Motion (Docket No. 120).

       b. Weekes filed a Motion for Summary Judgment (Docket No. 126) as to the UST’s

           Motion on November 20, 2018.

       c. Weekes filed an Objection to Debtor’s Amended Motion for Sanctions (Docket No.

           128) on November 20, 2018.

       d. Weekes filed another Objection to Debtor’s Amended Motion for Sanctions (Docket

           No. 132) on December 3, 2018.

       e. Weekes, the Debtor, and the UST filed an Ex-Parte Stipulation and Joint Motion to

           Modify Order Re: Status Conference Held November 13, 2018 (Docket No. 130)

           seeking an extension of the deadlines to respond and reply to Weekes’ Motion for

           Summary Judgment (Docket No. 126) as to the UST’s Motion on November 30, 2018.

Based on the foregoing and for good cause appearing, the Court HEREBY ORDERS:




                                                2
Case 16-30360     Doc 133      Filed 12/04/18 Entered 12/04/18 16:17:34             Desc Main
                                Document     Page 3 of 4




 1. Other than the response and reply set forth herein, no parties may file further pleadings

    with the Court prior to the hearing set for January 4, 2019 at 10:00 a.m. without prior

    Court approval. To obtain Court approval to file a pleading, the parties may contact

    Chambers at 801-524-6631.

 2. Weekes has withdrawn the Motion for Summary Judgment (Docket No. 120) as to the

    Debtor’s Motion. Therefore, no motion for summary judgment filed by Weekes against the

    Debtor’s Motion for Sanctions will be heard on January 4, 2019.

 3. The only matter to be heard on January 4, 2019 at 10:00 a.m. is Weekes’ Motion for

    Summary Judgment (Docket No. 126) against the UST’s Motion.

 4. The UST shall file a response to Weekes’ Motion for Summary Judgment (Docket No.

    126) no later than December 11, 2018. Weekes may file a reply no later than December

    17, 2018.

 5. The Court will set a status conference on the UST’s Motion (Docket No. 61) and the

    Debtor’s Motion (Docket No. 27) after Weekes’ Motion for Summary Judgment (Docket

    No. 126) against the UST’s Motion is resolved.




    -----------------------------------END OF DOCUMENT-------------------------------------




                                              3
 Case 16-30360        Doc 133     Filed 12/04/18 Entered 12/04/18 16:17:34             Desc Main
                                   Document     Page 4 of 4




                                      ______ooo0ooo______

                   DESIGNATION OF PARTIES TO RECEIVE NOTICE

 Service of the foregoing ORDER GOVERNING SCHEDULING AND DEADLINES ON
MOTION FOR SUMMARY JUDGMENT (DOCKET NO. 126) SET FOR HEARING ON
JANUARY 4, 2019 AT 10:00 A.M. shall be served to the parties and in the manner designated
                                     below.

By Electronic Service: I certify that the parties of record in this case as identified below, are
registered CM/ECF users:


   •   Leah J. Aston lja@lincolnlaw.com
   •   Laurie A. Cayton tr laurie.cayton@usdoj.gov,
       James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Suzanne.Verhaal@usdoj.gov
   •   Kenneth A. Rushton tr KRus8416@aol.com, UT01@ecfcbis.com
   •   Tessa Meyer Santiago tms@lincolnlaw.com, lincolnlaw.tms@gmail.com
   •   United States Trustee USTPRegion19.SK.ECF@usdoj.gov
   •   Russell B. Weekes ecf@capstonelaw.net



By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF system,
the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).


Tyler L. Vermillion
Capstone Law, LLC
207 East 860 South
Orem, UT 84058
ecf@capstonelaw.net, tyler@capstonelaw.net




                                                  4
